Citation Nr: 1043805	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the Veteran is competent to handle disbursement of VA 
funds.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1972 to November 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2007 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) that found that the Veteran was 
not competent to handle the disbursement of funds.  Pursuant to 
his request the Veteran was scheduled for a Travel Board hearing; 
he failed to appear for the hearing.


FINDING OF FACT

It is clearly shown, and supported by definite medical opinion 
expression to the effect, that the veteran is not competent to 
manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is not mentally competent for VA purposes.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.353 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
sets forth VA's duties to notify and assist claimants regarding 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
term "claimant" as used in the VCAA applies only to claims for 
benefits under chapter 51 of title 38 of the U. S. Code.  The 
duty to notify and assist provisions of the VCAA are not for 
consideration in competency determinations, as an applicant for 
restoration of competency is not seeking benefits under chapter 
51, but, rather, is seeking a decision regarding how his/her 
benefits will be distributed under chapter 55.  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly , the VCAA 
does not apply to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  Consequently, the Board is not required to 
address the RO's efforts to comply with those provisions with 
respect to the issue currently on appeal.

II. Legal Analysis and Factual Background

Under VA regulations, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the Board finds that that the appellant is not 
competent to manage disbursement of funds.  The Board 
acknowledges the appellant's belief regarding competency.  
However, longitudinal review of the record establishes, clearly 
and convincingly, that the appellant is not competent for the 
purpose of managing the disbursement of his VA benefit.

The record shows that the Veteran has service-connected paranoid 
schizophrenia that has been rated 100 percent disabling since 
1977.  [Notably, such rating is protected.  38 C.F.R. § 3.951.]  
The record reflects that in September 1989, VA first proposed 
that the Veteran be deemed incompetent because a VA physician 
found that the Veteran was unable to handle his own finances due 
to poor judgment.  A letter from the physician, received in May 
1989, noted that, despite receiving compensation at the 100 
percent rate every month, the Veteran had no place to stay and 
"cannot even afford to provide his daily basic needs like food, 
clothing and shelter on a regular basis."  He suggested the 
appellant be appointed a guardian.  

VA hospitalization records prior to and since that time 
consistently show treatment for delusions and hallucinations.  In 
October 1998, for example, the Veteran reported "they put 
bologna in my backpack to try to kill me," and he had "positive 
auditory command hallucinations to hurt children."  VA 
hospitalization records show that the Veteran was without 
financial or placement resources at discharge.  Thus, these 
records show that the appellant does not manage funds 
appropriately to prevent homelessness despite being in receipt of 
VA benefits paid at the 100 percent rate.  In May 1989 the 
appellant reported that "he was giving money to people that 
needed it."  Between December 1987 and June 1989, he wrote VA 
four times reporting that he had not received his VA check, 
indicating a lack of control over his finances.  In July 1995 the 
Veteran was admitted to a VA hospital stating he was homeless 
"because he ran out of money."  

A March 2005 VA field examination report noted, with respect to 
the Veteran's capacity to manage funds:

The veteran knows the source of his income 
and the approximate amount.  He is also 
aware of his expenses.  It is apparent that 
the veteran is still using drugs and has no 
immediate plans on stopping.  The legal 
custodian states the veteran continuously 
contacts him asking for additional money.  
He also reports the veteran has contacted 
him while high on cocaine demanding money.  
The veteran handles $1484 monthly for 
spending money.  He reports the funds are 
spent on food, clothes and other 
incidentals.  The veteran has been in the 
same situation since I initially met him 
over 3 years ago.  Based on my 
observations, there is no doubt the veteran 
needs assistance with management of funds 
and a rehab center.  The veteran had no 
money in his possession.

The field examiner recommended that the current federal fiduciary 
for the Veteran continue to serve in that capacity.

A written statement dated in February 2006 from a private 
physician, Dr. Roskos, noted that he had treated the Veteran at a 
private hospital for several years; he had evaluated the Veteran 
that day; and he opined that the Veteran was competent to manage 
his disability payments.  In January 2007, Dr. Roskos wrote a 
note which stated, in its entirety, "[h]e is still competent to 
handle finances."  However, medical opinions such as those 
provided by the private physician which contain only data and 
conclusions without any supporting analysis are accorded no 
weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In August 2007 the Veteran underwent a VA mental disorders 
examination to address his competency to manage his own funds.  
The medical record and claims folders were reviewed and the 2006 
and 2007 findings of Dr. Roskos were addressed in the examination 
report.  The 2007 VA physician noted that "[t]here are no 
details given as to the thoroughness of [Dr. Roskos'] examination 
to arrive at the result of competency."  At the time of the 2007 
examination, the VA physician noted that the Veteran's "comments 
are reflective of delusional thinking;" that he was psychotic; 
and that he was exhibiting a thought disturbance.  For example, 
the Veteran reported that he had a Ph.D. in psychology.  His 
reasoning was described as "nil."  

The 2007 VA examiner concluded that the Veteran was not able to 
manage his benefits.  He explained:

This individual certainly does not show any 
shred of competency with regard to managing 
his financial affairs.  He has a history of 
violence and is psychotic, both grandiose 
and paranoid.  He indicates that his doctor 
[at a private treatment facility] does not 
want to let him come back to the hospital.  
This individual is unable to manage his 
benefits in his own best interest and would 
likely use the benefits to purchase drugs.

The evidence as delineated above, shows the appellant is 
psychotic and suffers from delusions and hallucinations.  The 
record reflects that he cycles through these phases often and 
that his condition is severe enough to require he be frequently 
hospitalized for treatment.  Furthermore, while at times 
cooperative with treatment, he has mostly refused to cooperate 
with treatment.  Moreover, he has continued to have a drug 
problem.  While at times he has claimed sobriety, he was felt to 
be purposefully deceptive (see field examiner's report).  He has 
admitted to giving money to "people who needed it" and to 
running out of money.  Finally, 2007 mental status examination 
noted his reasoning to be nonexistent.  

Here, the appellant is not entitled to the presumption of 
competency because the evidence against his claim far outweighs 
the evidence supporting it.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.  The competent and probative evidence 
overwhelmingly confirms that he is incapable of managing his 
finances.  In light of the above, the Board finds that the 
presumption of competency has been rebutted and finds that the 
appellant is not competent for the purpose of receiving direct 
payment of his VA benefits.


ORDER

The appeal seeking to establish that the Veteran is not 
incompetent for VA purposes is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


